Case 2:19-cv-05449-JAK-JPR Document 66 Filed 12/05/19 Page 1 of 8 Page ID #:2287


1    Howard E. King (77012)
     hking@khpslaw.com
2    Henry D. Gradstein (89747)
     hgradstein@khpslaw.com
3    Andres Monserrate (324991)
     KING, HOLMES, PATERNO & SORIANO, LLP
4    1900 Avenue of the Stars, 25th Floor
     Los Angeles, CA 90067
5    Telephone: (310) 282-8989
6    Edwin F. McPherson (106084)
     emcpherson@mcpherson-llp.com
7    Pierre B. Pine (211299)
     ppine@mcpherson-llp.com
8    MCPHERSON LLP
     1801 Century Park East, 24th Floor
9    Los Angeles, CA 90067
     Telephone: (310) 553-8833
10
     Attorneys for Plaintiffs
11   (Additional Counsel Listed on Signature Page)
12
                           UNITED STATES DISTRICT COURT
13
                          CENTRAL DISTRICT OF CALIFORNIA
14
                                     WESTERN DIVISION
15
     SOUNDGARDEN, a Partnership; TOM           CASE NO. 2:19-cv-05449-JAK-JPR
16   WHALLEY, as Trustee of the Afeni
     Shakur Trust; JANE PETTY; STEVE           PLAINTIFFS’ SUPPLEMENTAL
17   EARLE, individually and on behalf of      MEMORANDUM REGARDING
     all others similarly situated,            PLAINTIFFS’ SECOND MOTION TO
18                                             COMPEL DISCOVERY FROM
                       Plaintiffs,             DEFENDANT
19
           v.                                  [DISCOVERY DOCUMENT:
20                                             REFERRED TO MAGISTRATE
     UMG RECORDINGS, INC., a                   JUDGE JEAN P. ROSENBLUTH]
21   Delaware corporation,
                                               Class Cert. Mot. Due: Jan. 17, 2020
22                     Defendant.              Fact Discovery Cutoff: Sept. 14, 2020
                                               Pretrial Conference: TBD
23                                             Trial Date:            TBD
24                                             Hearing:
                                               Date:    Dec. 12, 2019
25                                             Time:    10:00 a.m.
                                               Place:   Courtroom 690
26                                                      Roybal Federal Building and
                                                        United States Courthouse
27                                                      255 E. Temple St.
                                                        Los Angeles, CA 90012
28                                             Judge:   Hon. Jean P. Rosenbluth

       PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ SECOND
                    MOTION TO COMPEL DISCOVERY FROM DEFENDANT
 Case 2:19-cv-05449-JAK-JPR Document 66 Filed 12/05/19 Page 2 of 8 Page ID #:2288


 1    A.     UMG’s (Already-Rejected) Self-Imposed Discovery Stay Is Improper
 2           In UMG’s introductory portion of the joint stipulation, UMG claimed that Plaintiffs’
 3 motion to compel was premature, since Judge Kronstadt had not yet ruled on pending
 4 motions to dismiss and to stay discovery. See Dkt. 62-1, at 6. UMG’s self-imposed
 5 discovery stay, enforced via discovery objections that required multiple motions to compel,
 6 was improper, as this Court already recognized when it granted Plaintiffs’ first motion to
 7 compel. See Dkt. 53. Indeed, Paragraph 8(b) of the Standing Rules requires discovery to
 8 proceed unless otherwise stayed by the Court.
 9           This week, Judge Kronstadt denied UMG’s motion to stay. See Dkt. 65. In the stay
10 denial order, Judge Kronstadt wrote: “This is not a matter in which the Court is presently
11 ‘convinced that the plaintiff will be unable to state a claim for relief.’” Id. at 7. This is the
12 second time Judge Kronstadt has indicated that the motion to dismiss will not be granted
13 in its entirety. See Dkt. 46. Judge Kronstadt refused to limit discovery to jurisdictional
14 facts, or to the claims of the named Plaintiffs only. Thus, UMG must provide all discovery
15 now, and its “kick the can down the road” approach must be rejected.1
16           UMG further argues for delay by claiming that Plaintiffs have no pressing need for
17 the requested discovery at issue before resolution of the motion to dismiss. That argument
18 (which is just another poorly-disguised stay request) is wrong. UMG points out that “the
19 parties have both agreed that the current class certification deadline should be vacated.”
20 Dkt. 62-1, at 4. But the Court has not yet vacated or adjusted any of the current dates on
21 the schedule, including the January 17, 2020 deadline to move for class certification. The
22
23
     1
     The parties held a meet-and-confer on December 3, 2019 on more document production
24 failures by UMG that may require an additional motion to compel, and Plaintiffs request
   that UMG stipulate to continue the class certification deadline as previously agreed. UMG
25 indicated that it might serve responses to the interrogatories at issue in this motion before
   the December 12, 2019 hearing. Plaintiffs requested that UMG confirm in writing its
26 commitment to answering these interrogatories, so that it may be so-ordered by the Court.
   On December 5, 2019, UMG indicated by email that its “forthcoming responses” to
27 interrogatories 3 and 4 will “moot” this motion. But the responses have yet to be served
   as of the filing of this supplemental brief, and it is now after the close of business. In the
28 same email, UMG declined to commit to a stipulation as to the class certification motion
   deadline.
                                                 1
           PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ SECOND
                        MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 66 Filed 12/05/19 Page 3 of 8 Page ID #:2289


 1 discovery requests at issue here were served nearly three months ago. UMG deployed
 2 enormous litigation firepower fighting this (and other) discovery, asserting objections
 3 requiring motion practice, seeking a discovery stay, fighting motions to compel, and then
 4 trying to stay enforcement of this Court’s order granting the motion to compel on an ex
 5 parte basis. The parties, and the Court, have had to expend significant resources because
 6 of UMG’s dilatory tactics. These UMG discovery games and excuses must come to end.
 7 UMG should finally focus on producing discovery.
 8   B.     UMG Must Identify All of the Participants in the Fire Investigation
 9          UMG has no sound basis for continuing to avoid answering, and only objecting to,
10 Interrogatory No. 3, which asks UMG to identify all persons who were involved in UMG’s
11 prior investigation into its losses in the fire. All the individuals who would be listed in
12 UMG’s response to this question are potential fact witnesses. The investigation apparently
13 found that more than 118,000 recordings were lost; but UMG now suggests, in an effort to
14 avoid liability, the “figure” may have been incorrect. UMG’s own shifting explanations
15 have made discovery into the conduct and conclusions of the prior investigation even more
16 important. Interrogatory No. 3 therefore seeks relevant information—indeed, UMG does
17 not argue otherwise in its portion of the joint stipulation. UMG therefore cannot meet its
18 burden to justify its refusal to answer the question. See Glaukos Corp. v. Ivantis, Inc., Case
19 No. CV 8:18-00620-JVS (JDEx), 2019 WL 3000647, at *2 (C.D. Cal. May 29, 2019) (if
20 movant shows relevance, non-movant “has the burden of showing that discovery should
21 not be allowed, and also has the burden of clarifying, explaining and supporting its
22 objections with competent evidence”).
23          In UMG’s portion of the joint stipulation, UMG completely abandons several
24 objections that it previously lodged to Interrogatory No. 3. UMG no longer contends that
25 the interrogatory is vague or ambiguous (it is not). UMG abandons its boilerplate
26 privilege/work product and confidentiality-based objections (the requested information is
27 neither privileged nor confidential, and confidentiality is not a proper basis for objecting
28 to discovery in any event). And UMG ceases to press on with its nonsensical position that
                                                 2
          PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ SECOND
                       MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 66 Filed 12/05/19 Page 4 of 8 Page ID #:2290


 1 all discovery can be avoided because UMG has argued Plaintiffs’ claims lack merit. UMG
 2 should never have lodged these outlandish objections in the first place.
 3         UMG’s only remaining objections that it apparently still stands on are conclusory
 4 arguments about burden and proportionality. At various points in UMG’s portion of the
 5 joint stipulation, UMG suggests Plaintiffs must somehow justify the burden associated with
 6 answering the interrogatory, beyond showing that the requested information is relevant.
 7 See, e.g., Dkt. 62-1, at 11 (“Plaintiffs have never suggested, because they cannot, why the
 8 identification of these individuals—who, collectively, led UMG’s efforts to investigate
 9 what recordings were lost in the 2008 fire—is insufficient to pursue their claims here. . . .
10 Nor have Plaintiffs explained how they would use a list of such names to seek appropriate
11 and proportional discovery in the future.”); id. at 12 (“Plaintiffs have still failed to explain
12 why such information is proportional to the needs of this case . . . .”). UMG has it
13 backwards, because it is not Plaintiffs’ burden to make such a showing why relevant
14 information has to be produced. UMG must show why relevant information should not be
15 produced. See Glaukos Corp., 2019 WL 3000647, at *2.
16         UMG does not meaningfully argue that answering Interrogatory No. 3 would impose
17 an undue burden. UMG only characterizes the burden as “obvious” and “unreasonabl[e].”
18 But such boilerplate, unsupported characterizations of answering an interrogatory are not
19 sufficient. See, e.g., Polaris Innovations Ltd. v. Kingston Techs. Co., No. CV 16-00300
20 CJC (RAOx), 2017 WL 3275615, at *6-*7 (C.D. Cal. Feb. 14, 2017) (“[A]ssertions of
21 undue burden and lack of proportionality, without more, are insufficient . . . .”). UMG’s
22 reliance on Moses v. Halstead, 236 F.R.D. 667 (D. Kan. 2006), to support its scope
23 objection to Interrogatory No. 3 is misplaced. There, the interrogatory in question sought
24 identification of “all individuals who have or claim to have knowledge ‘concerning any of
25 the issues raised in the pleadings.’” Id. at 672 (emphasis added). Here, Interrogatory No. 3
26 is far narrower—it seeks the names of persons actually involved in one specific
27 investigation. UMG’s quotation of a discussion of discovery proportionality principles
28 from Roberts v. Clark County School District, 312 F.R.D. 594 (D. Nev. 2016), is also inapt.
                                                  3
         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ SECOND
                      MOTION TO COMPEL DISCOVERY FROM DEFENDANT
 Case 2:19-cv-05449-JAK-JPR Document 66 Filed 12/05/19 Page 5 of 8 Page ID #:2291


 1 There, the Court rejected a transgender-discrimination defendant’s attempt to compel the
 2 plaintiff to produce “proof of his genitalia.” Id. at 604. The Court concluded this was not
 3 legitimate discovery, but an effort to harass the plaintiff. UMG has no basis for implying
 4 that Plaintiffs’ request for potential witness names is similarly harassing.
 5         UMG suggests that its prior initial disclosures under Rule 26, which identified some
 6 of the persons with knowledge of the fire investigation, render Interrogatory No. 3
 7 superfluous. UMG is incorrect. A party’s initial disclosures need only identify persons
 8 “likely to have discoverable information . . . that the disclosing party may use to support
 9 its claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A)(i) (emphasis added). It is therefore
10 commonplace, and not objectionable, for parties to ask for information about potential
11 witnesses beyond those the other side selectively chooses to list in initial disclosures. See,
12 e.g., Bryant v. Mattel, Inc., Nos. C 04-09049 SGL (RNBx), 2007 WL 5432960, at *2 (C.D.
13 Cal. Apr. 17, 2007). Plaintiffs’ interrogatory properly requires UMG to list potential
14 witnesses who may have knowledge of any information regarding the investigation—
15 regardless of whether UMG self-servingly intends to rely on that particular information to
16 support its defenses. It is also entirely irrelevant to this discovery dispute that UMG’s initial
17 disclosures listed more than ten persons, i.e., more persons than the default discovery rules
18 might arguably allow Plaintiffs to depose (if not otherwise modified, which may be
19 required if UMG actually answers the interrogatory). Plaintiffs are permitted to interview
20 any number of witnesses it wants to so long as they are not represented by UMG’s counsel,
21 and to depose the witnesses they choose, regardless of whether the Defendant listed them
22 as witnesses on its initial disclosures.
23         Finally, UMG suggests that Plaintiffs could “glean” the requested information by
24 conducting its own investigation, including by seeking out publicly available materials and
25 reviewing produced documents. Dkt. 62-1, at 3, 12-13. But the Federal Rules of Civil
26 Procedure do not recognize a “Go Figure It Out Yourself” objection to interrogatories
27 seeking relevant information. UMG could have tried to avail itself of the option to respond
28 to this interrogatory via document production under Rule 33(d), “[i]f the answer . . . may
                                                   4
         PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ SECOND
                      MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 66 Filed 12/05/19 Page 6 of 8 Page ID #:2292


 1 be determined by examining, auditing, compiling, abstracting, or summarizing a party’s
 2 business records (including electronically stored information), and if the burden of deriving
 3 or ascertaining the answer will be substantially the same for either party.” UMG did not
 4 attempt to do so—because UMG knows that, as the party that conducted the fire
 5 investigation, it could not show the equal burden element.
 6   C.     UMG Must Identify the Recordings Its Investigation Found Were Lost
 7          UMG’s insistence on maintaining objections to Interrogatory No. 4 is confounding.
 8 The interrogatory seeks plainly relevant information—that is, identification of the
 9 recordings that UMG found were destroyed in its prior investigation of the fire. UMG
10 comes nowhere close to showing that answering would be unduly burdensome; indeed, it
11 cannot, because all 118,000 recordings had already been identified by its outside counsel
12 as a result of UMG’s prior investigation.
13          Despite forcing Plaintiffs to move by refusing to concede on this discovery, UMG’s
14 portion of the joint stipulation makes no attempt to justify its objections to this
15 interrogatory. Instead, UMG’s portion of the joint stipulation vaguely purports to reserve
16 boilerplate objections based on scope and relevance, as well as to supposed prematurity,
17 before ultimately resting on the position that the interrogatory has been rendered “moot”
18 by UMG’s prior production of documents that purport to list some recordings UMG has
19 found were lost. But the production of these documents containing overlapping information
20 does not “moot” the need for UMG to answer this interrogatory seeking relevant
21 information—in fact, there is no such thing as a “moot” interrogatory. UMG can and should
22 still answer the interrogatory. If UMG believes it has produced documents that answer this
23 interrogatory, it can avail itself of Rule 33(d) as appropriate.
24   D.     UMG Should Answer These Interrogatories Without Further Delay
25          UMG wasted the parties’, and the Court’s, time by lodging baseless objections to
26 discovery, and forcing Plaintiffs to file a motion which is, in large part, not even seriously
27 contested. The motion to compel should be granted and, to avoid further delay, UMG
28 should be ordered to answer the interrogatories within 7 days of the Court’s order.
                                                 5
          PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ SECOND
                       MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 66 Filed 12/05/19 Page 7 of 8 Page ID #:2293


1    Dated: December 5, 2019           By:       /s/ Mark Hatch-Miller
2
                                       Howard E. King
3                                      Henry D. Gradstein
                                       Andres Monserrate
4                                      KING, HOLMES, PATERNO &
                                       SORIANO, LLP
5
                                       Edwin F. McPherson
6                                      Pierre B. Pine
                                       McPHERSON LLP
7
                                       Steven G. Sklaver (237612)
8                                      ssklaver@susmangodfrey.com
                                       Kalpana D. Srinivasan (237460)
9                                      ksrinivasan@susmangodfrey.com
                                       Meng Xi (280099)
10                                     mxi@susmangodfrey.com
                                       SUSMAN GODFREY LLP
11                                     1900 Avenue of the Stars, Suite 1400
                                       Los Angeles, CA 90067
12                                     Telephone: (310) 789-3100
13                                     Stephen E. Morrissey (187865)
                                       smorrissey@susmangodfrey.com
14                                     SUSMAN GODFREY LLP
                                       1201 3rd Avenue, Suite 3800
15                                     Seattle, WA 98101
                                       Telephone: (206) 373-7380
16
                                       Mark H. Hatch-Miller (pro hac vice)
17                                     mhatchmiller@susmangodfrey.com
                                       SUSMAN GODFREY LLP
18                                     1301 Avenue of the Americas 32nd Floor
                                       New York, NY 10019
19                                     Telephone: (212) 336-8330
20                                     Attorneys for Plaintiffs
21
22
23
24
25
26
27
28
                                             6
       PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ SECOND
                    MOTION TO COMPEL DISCOVERY FROM DEFENDANT
Case 2:19-cv-05449-JAK-JPR Document 66 Filed 12/05/19 Page 8 of 8 Page ID #:2294


1                                CERTIFICATE OF SERVICE
2          I hereby certify that on this the 5th day of December, 2019, I have electronically
3    filed the foregoing document with the Clerk of the Court using the CM/ECF system.
4    Notice of this filing will be sent to all parties and counsel of record by operation of the
5    Court’s CM/ECF system. All other parties will be served by regular U.S. Mail. Parties
6    may access this filing through the Court’s electronic filing system.
7
8                                                    /s/   Mark Hatch-Miller
                                                           Mark Hatch-Miller
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 7
        PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM REGARDING PLAINTIFFS’ SECOND
                     MOTION TO COMPEL DISCOVERY FROM DEFENDANT
